An order of filiation may be vacated on the grounds of “fraud, *756misrepresentation, or other misconduct of an adverse party” (CPLR 5015 [a] [3]; see Matter of Jose F.R. v Reina C.A., 46 AD3d 564 [2007]). The Family Court properly denied the mother’s application to vacate the order of filiation entered in the instant proceeding because she failed to make a prima facie showing of fraud, misrepresentation, or other misconduct (see CPLR 5015 [a] [3]; Matter of Vernon J. v Sandra M., 36 AD3d 912 [2007]).
The mother’s remaining contentions are without merit. Rivera, J.P, Leventhal, Belen and Roman, JJ., concur.